Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 rejected under 35 U.S.C. 101 because 
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “monitoring audio from a conversation between an agent and a third party”, “generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation”, “updating state of the conversation based on the one or more conversation elements that are generated at different points in the conversation”, “detecting that the state initiates one or more automated actions” and “performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation” are recited at a high level of generality such that it could be practically performed in the human mind.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above. The steps recited in the claim, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 19:
Step 1: Claim 19 recites an adaptive system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 19 recites an abstract idea of mental processes. In the claim, the functions of “monitoring audio from a conversation between an agent and a third party”, “generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation”, “updating state of the conversation based on the one or more conversation elements that are generated at different points in the conversation”, “detecting that the state initiates one or more automated actions” and “performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation” are recited at a high level of generality such that it could be practically performed in the human mind.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “an adaptive conversational system” and “one or more processors” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 19 recites the additional elements of “an adaptive conversational system” and “one or more processors”.  The “an adaptive conversational system” and “one or more processors” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 19 recites the additional elements of “an adaptive conversational system” and “one or more processors”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 20:
Step 1: Claim 20 recites a non-transitory computer readable medium storing a plurality of processor executable instruction, which is a statutory category of invention.
Step 2A, Prong One: Claim 20 recites an abstract idea of mental processes. In the claim, the functions of “monitoring audio from a conversation between an agent and a third party”, “generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation”, “updating state of the conversation based on the one or more conversation elements that are generated at different points in the conversation”, “detecting that the state initiates one or more automated actions” and “performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation” are recited at a high level of generality such that it could be practically performed in the human mind.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements. Other than reciting “a non-transitory computer processor readable medium” and “processor-executable instructions”, operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 20 recites the additional elements of “a non-transitory computer processor readable medium and “processor-executable instructions”. The “medium”, “instructions”, and “processor” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 20 recites the additional elements of “a non-transitory computer processor readable medium” and “processor-executable instructions” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-18 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043).
As to claim 1, Swierk teaches a method comprising: monitoring audio from a conversation between an agent and a third party (abstract, [0004, 0082]); generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation ([0082-0088] – where Swierk discussed determining a set of the plurality of conversation elements by listening and monitoring the call for keywords to map to known knowledgebase solution articles, and mapping keywords to known knowledgebase solution articles and providing that list to the support agent with a confidence level that improves as the conversation continues); state of the conversation based on the one or more conversation elements that are generated at different points in the conversation ([0084, 0091-0092] - identifying keywords, emotion, and sentiment change during the call, [0082] – customer sentiment includes joy, anger, fear, sadness, etc.); detecting that the state initiates one or more automated actions ([0084, 0088, 0091-0092, 0102] - where Swierk discussed identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue); and performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation ([0088, 0092, 0102] – identifying a selected keyword(s), phrase, emotion and sentiment, re-rank the initial set of articles, documents, and other technical or customer service resources, and change the contents of the set as the call progresses). Swierk does not explicitly discussed updating state of the conversation. However, Swierk teaches identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue, and to change the contents of the set as the call progresses ([0088, 0092, 0102]), hence it would have been obvious that updating state of conversation based on one or more conversation elements generated at different points in conversation between an agent and a third party in order to satisfactorily solve a customer issue and an overall assessment at  the end of the call may be provided.
As to claim 9, Swierk does not explicitly teach determining sentiment of a speaker based on the one or more conversation elements comprising one or more of a number of interruptions, detected laughter, duration of laughter, number of asked questions, and a number of times certain words are recited in the conversation; and determining that the sentiment satisfies a threshold that initiates the one or more automated actions. However, Swierk teaches monitoring the call for keywords and customer sentiment such as joy, anger, fear, sadness, etc. to map to known knowledgebase solution articles ([0082]); capturing audio spoken by the user and extracting selected keywords, phrases, emotion and sentiment information  during the call ([0087]); metrics show various levels of customer emotion or sentiment and identifying variables change during the call such as anger, fear, disgust, joy, sadness, hesitation, etc. ([0091-0092]); storing sentiment indicators or tags (anger, joy, hesitation, etc.) associated with a confidence score ([0100]); and identifying triggers by either the agent or customer that cause customer sentiment to change up or down ([0102]). It would have been obvious to modify Swierk to count the number of times that keywords, phrases express emotion and sentiment of users during the call; and from the metrics various levels of customer emotion/sentiment and customer sentiment to change up or down, as taught by Swierk, into a threshold level in order to initiating action based on threshold level of customers sentiment and/or emotion.
Claims 19-20 are rejected for the same reasons discussed above with respect to claim 1.  Furthermore, Swierk teaches a computer readable medium storing a set of processor executable instructions and one or more processors executes the set of processor executable instructions (abstract, [0004, 0031-0033]], claim 1).

5.	Claims 2, 5 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Hodson et al. (2005/0047394).
As to claim 2, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprises providing an audible prompt to the agent, where the audible prompt is imperceptible by the third party.
Hudson teaches suggesting a subject matter to guide a conversation towards the client goal means providing suggestions perceived only by the agent that are directed towards achieving the client’s conversational goal ([0017]) and providing an audible message through an earphone of the agent heard only by the agent (claims 10, 20, 25).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Hudson into the teachings of Swierk for the purpose of providing suggestion perceived only by the agent that are directed towards achieving the client’s conversational goal and that are directed to adapting the conversational content of the agent’s input to the conversation tendencies and emotional state of the client, as discussed by Hodson [0017].
As to claim 5, Swierk teaches the method of claim 1, 5wherein updating the state of the conversation comprises tracking sentiment of a speaker based on the one or more conversation elements ([0004, 0006-0010, 0087, 0092]); and Hudson teaches performing the one or more automated actions comprises providing a notification to the agent with instruction to alter the conversation going forward while the conversation between the agent and the third-party is ongoing ([0017] – prompt the agent with a subject matter intended to guide a conversation towards the client goal means providing suggestion perceived only by the agent that are directed towards achieving the client’s goal and that are directed to adapting the conversational content of the agent’s input to the conversational tendencies and emotional state of the client, hence it would have been obvious that during the conversation between agent and client, guide the agent to adapt or alter the conversational content going forward in order to achieve the client goal).

6.	Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Pullamplavil et al. (2016/0191709).
As to claim 3, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprises providing a textual message on a device of the agent while the conversation between the agent and the third party is ongoing.
Pullamplavil teaches providing guidance prompt to agent device of the agent (at least abstract, [0019, 0022, 0040, 0053-0054]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Pullamplavil into the teachings of Swierk for the purpose of assisting agent during the call.

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Akkiraju et al. (2018/0268736).
As to claim 7, Swierk teaches monitoring an ongoing call between the agent and the customer and may help the agent with several aspects of managing the call ([0082]) and it would have been obvious that from monitoring the ongoing call will track behavior of the agent. Swierk does not explicitly detecting that the state initiates one or more automated actions comprises determining that the behavior violates a particular best practice from a set of best practices.
Akkiraju teaches if the agent’s tone is defensive and argumentative then the agent’s tone may be found to violate a best-practice pattern and a flag may be raised to indicate that the communication is likely headed in the wrong direction and the predicted outcome is negative ([0073]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Akkiraju into the teachings of Swierk for the purpose of providing tone coaching to the agent in order to improve an information handling system.
As to claim 8, Akkiraju teaches the method of claim 7, 43Docket Number: RNG_POOO1C2 wherein performing the one or more automated actions comprises providing the particular best practice to the agent ([0041] – best-practice tonal include an agent tone to include greeting, eagerness to help, calmness, composure, assurance, confidence, and knowledgeability in response to a customer venting a frustration and [0074] – providing communication tone coaching).

8.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Phelps et al. (2007/0070980).
As to claim 11, Swierk does not explicitly teach the method of claim 1 wherein the agent is a first agent, and wherein performing the one or more automated actions comprises: 20connecting a second agent to the conversation at the particular point while the conversation between the first agent and the third-party is ongoing.
Phelps teaches allowing a first agent to conference with a second agent; the first agent can listen in on a conversation between the inbound caller and the second agent and for the first agent to be able to talk to coach the second agent during the dialogue with the caller ([0054]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Phelps into the teachings of Swierk for the purpose of allowing the first agent to listen in on a conversation between the second agent and the caller and providing coaching to the second agent when needed.

9.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Bennett (2009/0204899).
As to claim 12, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprised generating a log comprising events occurring or not occurring during the conversation.
Bennett teaches the logs stored in memory include information such as the time in which the event occurred, the duration of the event, the number or person to whom or from whom a call is sent or received, the content of voice messages, text messages and/or emails, temperature and/or elevation data, etc. ([0059]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bennett into the teachings of Swierk for the purpose of keeping a log entries that include a variety of information associated with the event for later retrieval.

10.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Coyer et al. (US Patent 10,887,462).
As to claim 14, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprises: scheduling follow-up actions on a calendar of the agent or via automated emails sent to an 10email account of the agent.
Coyer teaches allowing the agent to better serve clients in the future and preparing the agent for a follow-up call that was scheduled during the interaction (col. 33, lines 49-51).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Coyer into the teachings of Swierk for the purpose of better server clients in the future.

11.	Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Tran (2007/0207782).
As to claim 15, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprises: selecting a message from a plurality of messages based on the one or more automated actions that are initiated by the state; and playing the message for the third-party while the conversation between the agent and the 15third-party is ongoing.
Tran teaches playing a custom audio clip, the same as a video mail message, during a phone conversation between the caller and the target ([0078]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Tran into the teachings of Swierk for the purpose of allowing subscriber to have an option to play audio message in the background during a phone conversation.

12.	Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Swierk et al. (2091/0355043) in view of Stearns et al. (2011/0010219).
As to claim 16, Swierk does not explicitly teach the method of claim 1 wherein performing the one or more automated actions comprises: logging each detected action of the agent that violates one or more quality control rules.
Stearns teaches if the agent violates the rule (e.g., by moving in or out of a state out of sequence, by staying within a given state too long) a trigger event is initiated to indicate a potential or actual policy violation such as one of the following: highlighting the occurrence on a real-time adherence display, writing an indication of the policy violation in the agent’s historical activity record triggering an automatic recording/capture of the agent’s desktop and voice communications, alerting the agent’s supervisor of the policy violation, generating one or more reports for both the agent and the supervisor illustrating the historical data capture and contact recording to verify if the policy violation was intentional or accidental (abstract; [0007]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Stearns into the teachings of Swierk for the purpose of providing an entity with the ability to define one or more acceptable agent state rules that are monitored for compliance.

Allowable Subject Matter
13.	Claims 4, 6, 10, 13, 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application +in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,181 in view of Swierk et al. (2091/0355043). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘316 applicant claims are broader in scope than the claims of the ‘181 patent and the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,440,181 with obvious wording variations.

U.S. Patent Application 16/998,316
U.S. Patent 10,440,181
1. A method for comprising:
 monitoring audio from a conversation between an agent and a third party;
1. A method for comprising:
 monitoring, at an adaptive conversational device, an audio stream from each of a plurality of simultaneously active conversations;
generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation;
extracting, by operation of the adaptive conversational device, a different set of conversation elements from a current point in each active conversation;

invoking, by operation of the adaptive conversational device, a first rule from a plurality of rules in response to a subset of a first set of conversation elements satisfying a trigger of the first rule when the current point of a fist active conversation from the plurality of simultaneously active conversation is at a first time in the first active conversation, and wherein the first set of conversation elements are extracted from the first active conversation at the first time; and
updating state of the conversation based on one or more conversation elements that are generated at different points in the conversation;
detecting that the state initiates one or more automated actions; and
performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation.
controlling, by operation of the adaptive conversational device, the first active conversation according to one or more actions of the first rule being invoked at the first time corresponding to the current point in the first active conversation where the subset of the first set of conversation elements satisfy the trigger of the first rule.


Claim 1 of U.S. Patent No. 10,440,181 does not teach updating state of the conversation based on one or more conversation elements that are generated at different points in the conversation; detecting that the state initiates one or more automated actions; and performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation. Swierk teaches state of the conversation based on the one or more conversation elements that are generated at different points in the conversation ([0092] - identifying keywords, emotion, and sentiment change during the call, [0082] – customer sentiment includes joy, anger, fear, sadness, etc.); detecting that the state initiates one or more automated actions ([0088, 0092, 0102] - where Swierk discussed identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue); and performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation ([0088, 0092, 0102] – identifying a selected keyword(s), phrase, emotion and sentiment, re-rank the initial set of articles, documents, and other technical or customer service resources, and change the contents of the set as the call progresses). Swierk does not explicitly discussed updating state of the conversation. However, Swierk teaches identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue, and to change the contents of the set as the call progresses ([0088, 0092, 0102]), hence it would have been obvious that updating state of conversation based on one or more conversation elements generated at different points in conversation between an agent and a third party in order to satisfactorily solve a customer issue and an overall assessment at  the end of the call may be provided.
The examiner also notes that claims 19, 20 of the ‘316 Application respectively corresponds to claims 18, 17 of the ‘181 Patent.

16.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,256 in view of Swierk et al. (2091/0355043). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘680 applicant claims are broader in scope than the claims of the ‘256 patent and the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 10,757,256 with obvious wording variations.

U.S. Patent Application 16/587,680
U.S. Patent 10,757,256
1. A method for comprising:
 monitoring audio from a conversation between an agent and a third party;
1. A method for comprising:
 monitoring, at an adaptive conversational device, audio from a conversation between an agent and a third party;
generating one or more conversation elements from spoken words or phrases in the audio as the spoken words or phrases occur in the conversation;
extracting, by operation of the adaptive conversational device, a plurality of conversation elements from a different point in the audio;
determining, by operation of the adaptive conversational device, a set of the plurality of conversation elements that satisfy a trigger of a defined rule and
determining, by operation of the adaptive conversational system, an issue arising in the conversation based on a set of the plurality of conversation elements that satisfy a trigger condition at a particular point in the conversation;

retrieving, by operation of the adaptive conversational system, a script that is defined to resolve the issue; and
updating state of the conversation based on one or more conversation elements that are generated at different points in the conversation;
detecting that the state initiates one or more automated actions; and
performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation.
applying, by operation of the adaptive conversational system, an action of the trigger condition, wherein applying the action comprises presenting the script to the agent at or after the particular point in the conversation where the set of conversation elements are extracted and the issue arises.


Claim 1 of U.S. Patent No. 10,757,256 does not teach updating state of the conversation based on one or more conversation elements that are generated at different points in the conversation; detecting that the state initiates one or more automated actions; and performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation. Swierk teaches state of the conversation based on the one or more conversation elements that are generated at different points in the conversation ([0092] - identifying keywords, emotion, and sentiment change during the call, [0082] – customer sentiment includes joy, anger, fear, sadness, etc.); detecting that the state initiates one or more automated actions ([0088, 0092, 0102] - where Swierk discussed identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue); and performing the one or more automated actions at a particular point in the conversation in response to detecting that the state initiates the one or more automated actions before or at that particular point in the conversation ([0088, 0092, 0102] – identifying a selected keyword(s), phrase, emotion and sentiment, re-rank the initial set of articles, documents, and other technical or customer service resources, and change the contents of the set as the call progresses). Swierk does not explicitly discussed updating state of the conversation. However, Swierk teaches identifying keywords, emotion, and sentiment change during the call dynamically re-ranking of resources, the initial set of articles, documents to satisfactorily solve a customer issue, and to change the contents of the set as the call progresses ([0088, 0092, 0102]), hence it would have been obvious that updating state of conversation based on one or more conversation elements generated at different points in conversation between an agent and a third party in order to satisfactorily solve a customer issue and an overall assessment at  the end of the call may be provided.
The examiner also notes that claims 19, 20 of the ‘316 Application respectively corresponds to claims 19, 20 of the ‘256 Patent.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652